IN THE SUPREME COURT OF TEXAS

                                 No. 08-0544

                 IN RE  SCOGGINS CONSTRUCTION COMPANY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed August 12,  2008,  is
granted.   All trial court proceedings in Cause  No.  C-1473-06-I-1,  styled
Mercedes Independent School District (Re:  Kennedy Elementary)  v.  Scoggins
Construction Company, Inc., in the 398th District Court of  Hidalgo  County,
Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 29, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk